Citation Nr: 0816148	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-27 759	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck muscle 
disorder.

2.  Entitlement to service connection for an upper back and 
neck disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a postoperative 
mediastinal mass 
(thymic tumor).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to an evaluation in excess of 30 percent for 
bilateral plantar fasciitis (claimed as an arch condition of 
the feet) currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 through 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2007, January 2006, and August 2003 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's neck muscle disorder is 
causally related to his active military service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran's upper back and neck 
disorder is causally related to his active military service.

3.  The competent and probative evidence preponderates 
against a finding that the veteran's right knee disorder is 
causally related to his active military service.


4.  The competent and probative evidence preponderates 
against a finding that the veteran's left knee disorder is 
causally related to his active military service.

5.  The competent and probative evidence preponderates 
against a finding that the veteran's postoperative 
mediastinal mass (thymic tumor) is causally related to his 
active military service.

6.  The competent and probative evidence preponderates 
against a finding that the veteran's hypertension is causally 
related to his active military service.

7.  The competent and probative evidence preponderates 
against a finding that the veteran's diabetes mellitus is 
causally related to his active military service.

8.  The veteran's bilateral plantar fasciitis is manifested 
by pain and tenderness of the heels.

CONCLUSION OF LAW

1.  A neck muscle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  An upper back and neck disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

4.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

5.  A postoperative mediastinal mass (thymic tumor) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

6.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
7.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

8.  The criteria for an evaluation in excess of 30 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 
5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In May 2003, December 2003, and July 2005 the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2003, January 
2006, and June 2007 rating decisions, April 2004 and July 
2006 SOCs, and June 2007 and November 2007 SSOCs explained 
the basis for the RO's action, and the SOCs and SSOCs 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that she needed to provide evidence with 
regard to how her disabilities affect her in her daily life.  
There is no prejudicial error shown.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, diabetes mellitus, or 
malignant tumors, become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

A.  Neck Muscle Disorder

The veteran's service medical records (SMRs) do not show any 
complaints of, or treatment for, a neck muscle disorder.  In 
addition, the SMRs do not show that the veteran was diagnosed 
with a chronic neck muscle disorder.  There are not any 
records from the veteran's initial post-service year showing 
treatment for a neck muscle disorder.  

VA treatment records show that in February 2004 the veteran 
had an injection in his right upper trapezius muscle that 
provided relief from his upper back pain.  August 2005 X-rays 
of the cervical spine showed evidence of straightening of 
normal lordotic curvature probably consistent with muscle 
spasms.  In March 2006 the veteran received an injection in 
the left upper trapezius, which he reported provided pain 
relief.  At April 2006 VA treatment the veteran said that he 
could not take muscle relaxants during the day because he 
operated heavy machinery at work.  He received additional 
trigger point injections for his neck at this treatment.  At 
May 2007 VA treatment the veteran was diagnosed with 
myofascial trapezius tenderness and he received a trigger 
point injection for pain relief.

The RO did not afford the veteran a VA examination for his 
neck muscle disorder, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
veteran's treatment records discussed above show that he has 
a current neck muscle disorder.  However, the Board finds 
that there is no credible evidence which tends to show that 
the veteran had a neck muscle disorder while in service.  In 
addition, there is no competent or credible evidence that any 
neck muscle disorder he has had is causally or etiologically 
related to service.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
neck muscle disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.  Upper Back and Neck Disorder

The veteran's SMRs do not show any treatment for an upper 
back and neck disorder.  In addition, the SMRs do not show 
that the veteran was diagnosed with a chronic upper back and 
neck disorder, although the veteran wrote in an April 1997 
Report of Medical History that he had pain in his right 
shoulder and the right side of his neck when he carried a 
rucksack.  At an April 1997 examination the veteran's spine 
was found to be normal.  The veteran's records from his 
initial post-service year do not show treatment for an upper 
back and neck disorder.

The veteran's post-service treatment records show that in 
February 2004 he complained of pain in his upper back.  At 
September 2005 VA treatment the veteran complained of 
cervical and upper thoracic pain, primarily on the right.  He 
reported that the pain first occurred in 1994 when he was 
stationed at Fort Drum, New York and had to carry a heavy 
rucksack.  The veteran said that he received treatment at the 
clinic on the base, but the SMRs do not show this.  In 
September 2005 the veteran rated his pain as an 8 out of 10 
with medication and said that there was a sharp sensation 
that radiated to the upper thoracic spine on the right.  
Forward flexion, reaching, pulling, and lifting worsened the 
pain and medication, stretching, abduction, heat, and massage 
relieved it.  The veteran rated his pain as being 1 out of 10 
in intensity with medication at October 2005 treatment and 
said that a sharp sensation radiated into the upper thoracic 
spine on the right.  

When the veteran had a VA physical therapy consultation in 
May 2007, his shoulder range of motion was normal, with pain 
during the last 25 degrees.  At VA treatment later in May 
2007 the veteran said that when he had neck pain it was a 7 
out of 10, with a stabbing sensation that began in the lower 
cervical area and radiated to the head.

As above, the RO did not afford the veteran a VA examination 
for his upper back and neck disorder, on the basis that there 
is already sufficient medical evidence to decide the claim, 
and the Board agrees.  See McClendon, supra.; 38 C.F.R. 
§ 3.159(c).  The veteran's treatment records discussed above 
show that he has a current neck muscle disorder, and he 
complained of pain in service.  However, the Board finds that 
there is no credible evidence which tends to show that the 
veteran had an upper back and neck disorder while in service, 
because a disorder was not found upon his in-service 
examinations and he did not receive any treatment while in 
service.  In addition, there is no competent or credible 
evidence that any a neck muscle disorder he has had is 
causally or etiologically related to service.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his upper back and neck disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the veteran's upper back and neck disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
upper back and neck disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Right Knee Disorder

The veteran's SMRs show that at an April 1997 examination his 
lower extremities were found to be normal.  In June 1997 the 
veteran complained of right quad pain and right knee 
swelling.  On examination the veteran had right knee swelling 
with a reduced range of motion.  He received an injection and 
the following day the veteran reported decreased pain in his 
right knee, although upon examination his range of motion was 
decreased towards flexion.  He was using a walking cane but 
reported that he did not need it.  His records from his 
initial post-service year do not show treatment for a right 
knee disorder.

At a March 2004 VA examination the veteran did not complain 
of right knee pain but had popping in the knee, especially 
when squatting.  The examiner noted that the veteran had been 
overweight since he was in service.  Upon examination the 
range of motion of the right knee was 0 to 130 degrees, there 
was no tenderness to palpation, and the anterior drawer, 
Lachman, and McMurray signs were negative.  The examiner also 
found that there was no quadriceps atrophy.

In August 2006 the veteran complained of pain in his knee; 
although an X-ray was normal.  He complained of pain in his 
right leg and knee at September VA 2006 clinic visit, and 
said that the pain was interfering with his job at the post 
office.  In October 2006 he complained of right knee pain at 
VA treatment.  The pain was worse with long periods of weight 
bearing.  The physician noted that on examination the veteran 
had no significant effusion of the right knee and no 
tenderness.  There was minimal crepitus with passive flexion 
and extension, and a full range of motion.  X-rays showed no 
significant pathology and the physician encouraged the 
veteran to manage his weight, use a brace as needed, perform 
ice massage at home, and use anti-inflammatory medication.

After careful consideration, the Board finds that that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disorder.  As discussed above, 
the examining and treating providers attributed the veteran's 
right knee pain to his excessive weight, rather than to any 
incident or event that occurred in service.  In addition, the 
right knee pain that the veteran experienced in service in 
1997 appears from the SMRs to have been of a transient 
nature.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

D.  Left Knee Disorder

The SMRs do not show any complaints or treatment referable to 
a left knee disorder, nor was he diagnosed with a left knee 
disorder in service.  At an April 1997 examination, the 
veteran's lower extremities were found to be normal.  The 
records from his initial post-service year do not show a left 
knee disorder.  

At his March 2004 VA examination the veteran reported having 
left knee pain along the medial joint line for a year, with 
popping.  He did not have swelling, locking, or giving way of 
the knee.  On examination, the left knee had medial joint 
line tenderness, no effusion, and a 0 to 130 degree range of 
motion.  The anterior drawer, Lachman, and McMurray tests 
were negative, and the examiner found that there was no 
atrophy of the quadriceps.  The examiner opined that the 
veteran's pain was unrelated to his plantar fasciitis, and 
was instead related to his obesity and his job, which 
required continuous hours of standing and repeated squatting.

Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




E.  Postoperative Mediastinal Mass (Thymic Tumor)

In January 2003 the veteran noticed an uncomfortable, knot-
like feeling in his chest.  The following day he reported to 
an emergency room with pain that felt as if there were "an 
elephant sitting on [his] chest."  VA treatment records show 
that the veteran was found to have an anterior mediastinal 
mass, and as a result his entire thymic gland was surgically 
removed in February 2003.  At a July 2005 clinic visit he 
reported that he continued to have problems with chest wall 
pain in the area where he had the incision for thyectomy.  An 
October 2006 CT scan showed no residual thymic tissue, other 
gross changes, or gross masses or enlarged lymph nodes in the 
mediastinum.  In addition, no gross masses or enlarged lymph 
nodes were seen in the chest walls.

The Board recognizes that the RO did not afford the veteran a 
VA examination for his postoperative mediastinal mass, on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  See McClendon, 
supra.; 38 C.F.R. § 3.159(c).  While the record shows that 
the veteran's thymic gland was surgically removed in 2003, 
there is no evidence from the SMRs which tends to show that 
the veteran had this disorder while in service.  It was not 
mentioned at any in-service examination, and he did not 
receive any treatment for it while in service.  In addition, 
there is no competent or credible evidence that it is 
causally or etiologically related to service.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
postoperative mediastinal mass, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.
F.  Hypertension

The veteran's SMRs do not show that he was diagnosed with 
hypertension in service, and his post-service records do not 
show that he was diagnosed within one year after service.  
March 2003 VA treatment records mention that the veteran has 
a history of hypertension without giving a date of onset.  VA 
treatment records also show that the veteran takes 
Lisinopril.

The RO did not afford the veteran a VA examination for his 
hypertension on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
See McClendon, supra.; 38 C.F.R. § 3.159(c).  The veteran's 
treatment records discussed above show that he currently has 
hypertension.  However, the Board finds that there is no 
credible evidence which tends to show that the veteran had 
hypertension while in service, because a disorder was not 
found upon his in-service examinations, and he did not 
receive any treatment while in service.  In addition, there 
is no competent or credible evidence that his hypertension is 
causally or etiologically related to service.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Since the preponderance of the evidence is against service 
connection for hypertension, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

G.  Diabetes Mellitus

The SMRs are silent for any symptoms or diagnosis of diabetes 
mellitus in service, and the post-service records do not show 
manifestations or diagnosis within one year after service.

At July 2005 VA treatment the veteran reported that he was 
feeling dizzy and lightheaded at times.  He was diagnosed 
with hyperglycemia and possible diabetes.  In August 2005 a 
VA nurse left the veteran a message about diabetes mellitus 
classes which he could attend, and at September 2005 VA 
treatment he reported that his blood sugars were starting to 
run higher than they had been previously.  The veteran 
reported to a VA emergency room with dry mouth and polyuria 
in July 2006, and said that he had not been compliant with 
his diabetes medication. 

The RO did not afford the veteran a VA examination for his 
diabetes mellitus on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  See McClendon, supra.; 38 C.F.R. § 3.159(c).  
The veteran's treatment records discussed above show that he 
has a current diagnosis of diabetes.  However, there is no 
credible evidence tending to show that the veteran had 
diabetes mellitus while in service, and he did not receive 
any treatment for the condition in service.  In addition, 
there is no competent or credible evidence that his diabetes 
mellitus is causally or etiologically related to service.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

As above, since the preponderance of the evidence is against 
entitlement to service connection for diabetes mellitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

H.  Bilateral Plantar Fasciitis (claimed as an arch condition 
of the feet)

The veteran's bilateral plantar fasciitis has been found to 
be service connected and is currently evaluated as 30 percent 
disabling.  His disorder was rated using Diagnostic Code (DC) 
5299, by analogy to Diagnostic Code 5276.  

DC 5276 provides ratings for acquired flatfoot.  Mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 
30 percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

At his March 2004 VA examination the veteran complained of 
pain in both feet on a daily basis, with the left much more 
severe.  He said he could not go barefoot without significant 
plantar foot pain, and had trouble showering because of foot 
pain.  Cortisone injections provided relief for a month at a 
time.  Upon examination, the left foot had plantar tenderness 
along the plantar fascia just distal to the tip of the 
calcaneus and a normal-appearing medial arch when not weight 
bearing.  The rest of the foot had normal alignment and was 
not tender.  The right foot had tenderness of the plantar 
fascia in the area of the medial arch, and the rest of the 
foot was not tender.  When not weight bearing the right 
medial arch had a normal appearance.  When standing the 
veteran had some mild pes planus and some mild hind foot 
valgus.  The veteran walked unassisted without a limp, and 
could do knee bends and stand without difficulty or 
complaint.  He wore running shoes without custom inserts, and 
there were no wear patterns on them.

At another VA examination in September 2005, the veteran wore 
medial longitudinal arch supports and hard heel cups, with 
good results.  He was able to stand for 3 to 8 hours with 
only short rest and could walk for between a quarter mile and 
a mile.  He had medial arch and heels bilaterally, and 
tenderness.  The diagnosis was bilateral plantar fasciitis.

VA treatment notes show that in January 2007 the veteran's 
heels were tender upon palpation.  X-rays of the right foot 
that were taken due to heel pain were negative.  In March 
2007, he had injections in his feet.

After careful consideration, the Board finds that the veteran 
does not qualify for a 50 percent evaluation, the next 
highest available, under Diagnostic Codes 5299-5276, because 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, are not present.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected plantar 
fasciitis, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neck muscle disorder 
is denied.

Entitlement to service connection for an upper back and neck 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a postoperative 
mediastinal mass (thymic tumor) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral plantar fasciitis (claimed as an arch condition of 
the feet) is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


